DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“The propellant cage (10) according to claim 23” has been changed to --The packing element (50) according to claim 23-- (claim 2, lines 1-2);
“the propellant cage spiral spring (51)” has been changed to --the propellant cage spiral spring (11)-- (claim 13, line 2);
“located in a propellant chamber” has been changed to --located in the propellant chamber-- (claim 27, line 10);
“support a propellant cage” has been changed to --support the propellant cage-- (claim 27, line 12);
“the the propellant cage (10) forms a propellant chamber (14) and a flow passage (15)” has been changed to --the propellant cage (10) forms the propellant chamber (14) and the flow passage (15)-- (claim 27, line 13);
“wherein the propellant cage (10) is in the form of a propellant cage spiral spring (11) having a gas inlet-side end (12) and a gas outlet-side end (13), wherein the gas inlet-side end (12) has a smaller cross-section than the gas outlet-side end (13);” has been deleted (claim 27, lines 14-17).
Drawings
The replacement drawings received on 27 January 2021 are acceptable.

Allowable Subject Matter
Claims 2 and 6-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 23 is the central portion of the packing spiral spring being tapered and being widened in the direction of the frontal end portion and having a smaller spring winding clearance as compared to the igniter carrier-side portion, in combination with other features of claim 23;
the allowable subject matter of claim 27 is the step of elongating the gas inlet-side end of the propellant cage in a direction opposed to the bearing element, in combination with other features of claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616